Citation Nr: 1515937	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to Agent Orange and/or hazardous environmental exposure.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 and/or service connection for left great toe disability/left foot neuropathy, to include as secondary to type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	James M. McElfresh II, Veterans Angels LLC


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2012 rating decisions by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an October 2013 video conference hearing.  The Veteran testified that he was seeking service connection for his left great toe and his left foot (i.e., neuropathy), to include under 38 U.S.C.A. § 1151 or as secondary to his diabetes mellitus.  As service connection under either theory would satisfy the Veteran's claim, the matter has been characterized accordingly.  

These matters were previously before the Board in February 2014 when, in part, the Board found new and material evidence had been received for service connection for type II diabetes mellitus, and remanded the matters on appeal for additional development.  In December 2014, the Board requested a review of the claims file and an opinion by a Veterans Health Administration (VHA) medical expert.  The requested opinion was received in April 2015.  

At the October 2013 hearing, the Veteran raised the matter of service connection for a variously diagnosed psychiatric disorder (to include depressive disorder, adjustment disorder, and anxiety disorder).  As this matter remains unadjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus is reasonably shown to have been caused by his exposure to dioxins in service.  

2.  The Veteran's left lower extremity peripheral neuropathy is due to his service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  Service connection for left lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for type II diabetes mellitus and left lower extremity peripheral neuropathy.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claims.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Type II Diabetes Mellitus

The Veteran has a current diagnosis of type II diabetes mellitus.  See, e.g., May 2014 VA examination.  He contends that his type II diabetes mellitus is secondary to Agent Orange, water contamination, and hazardous environmental chemicals while stationed at Camp Pendleton.  In an April 2015 VHA medical opinion, the specialist noted that a December 2008 report from the California Environmental Protection Agency detected dioxins in soil samples at Camp Pendleton at levels above the residential soil levels, attributed to pesticide use.  It was further noted that a 2000 Institute of Medicine report indicated the existence of a statistically significant association between dioxin exposure and the subsequent development of adult type II diabetes.  On this basis, the specialist opined that "it is at least as likely as not that the appellant's diabetes is related to his military service."  While the February 2014 VA examiner opined the Veteran has a family history of diabetes, and a family history of diabetes is one of the strongest predictors for diabetes in an individual, the examiner did not address all of the Veteran's theories of entitlement, namely that his diabetes was secondary to Agent Orange, water contamination, and hazardous environmental chemicals while stationed at Camp Pendleton.  The Veteran has submitted evidence, including numerous studies at the very least suggesting that he may have been exposed to hazardous environmental chemicals at Camp Pendleton.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's type II diabetes is related to dioxin exposure while stationed at Camp Pendleton, and service connection is warranted.  38 U.S.C.A. § 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the Board has granted service connection on the basis of dioxin exposure, it need not address service connection for type II diabetes mellitus under other theories of entitlement.  

Left Great Toe Disability/Left Foot Neuropathy

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran has a current diagnosis of left lower extremity peripheral neuropathy, to include the foot.  See, e.g., May 2014 VA examination.  Such has been found to be a complication of the Veteran's type II diabetes mellitus.  Id.  There is no contrary medical opinion.  In addition, this decision granted service connection for type II diabetes mellitus.  Therefore, service connection for left lower extremity peripheral neuropathy as secondary to service-connected type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  As the Board has granted service connection for left lower extremity peripheral neuropathy as secondary to his service-connected type II diabetes mellitus, and the Veteran testified at the October 2013 video conference hearing that service connection for a left great toe disability/left foot neuropathy and/or compensation under 38 U.S.C.A. § 1151for his left great toe and his left foot would satisfy his claim, the Board need not address compensation under 38 U.S.C.A. § 1151 for his left great toe/left foot.  


ORDER

Service connection for type II diabetes mellitus is granted.  

Service connection for left lower extremity peripheral neuropathy is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


